Title: To James Madison from Henry Lee, 25 October 1786
From: Lee, Henry
To: Madison, James


Dear Sir
New York 25th Ocr. 1786
You now have the report from the secretary of war mentioned in my last letter & omitted.
The opinions I conveyed then relative to the eastern commotions are daily supported by additional intelligence. The eastern gentlemen here are confirmed in sentiments on this matter and beleive that the discontents will never be settled but by the sword. Perhaps their apprehensions may have some operation in their judgement: but, whether so or not is immat[e]r[i]al, for it is unquestionably true that present appearances portend extensive national calamity. The contagion will spread and may reach Virginia.
The objects of the malcontents are alluring to the vulgar and the impotency of government is rather an encouragement to, than a restraint on, the licentious. Carrington left us a few days past to visit Col. Grayson, whose situation demanded this attention. This leaves me alone, tomorrow I expect his return, when I hope Grayson and his family will arrive.
His misfortune is truely lamentable but will soon yield I trust to relaxation from business and the company of his friends. Yours affec:
H: Lee Jnr
